Citation Nr: 1504756	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for residuals, right ankle sprain.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for right knee, status post arthroscopy.

7.  Entitlement to service connection for a lumbar spine condition. 





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974 with subsequent service in the Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision.

The issue of entitlement to service connection for a seizure condition has been raised by the record in a December 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has a bilateral shoulder condition, a bilateral ankle condition, a bilateral knee condition, and a lumbar spine condition as a result of his military service.  Specifically, the Veteran claims that all of these conditions began during his active duty service.  

A review of the service treatment records revealed that the Veteran reported a history of broken bones and swollen or painful joints on his January 1971 Report of Medical History.  The Veteran complained of back pain in October 1971 and March 1973.  In December 1973, he had a cyst removed from his spine.  In March 1971, he complained of a sprained right ankle.  In October 1972, he complained of pain in the left heel.  In February 1975, he was noted as having a previous injury to the left foot in August to September 1974, which included a linear fracture of the 5th metatarsal bone.  A short leg plaster cast was applied for about 6-8 weeks.  In August 1972, the Veteran complained of a swollen left knee with limited range of motion.  In the February 1975 Report of Medical Examination, the Veteran was noted as having a history of a fracture of the legs in August 1974 with a cast for 6-8 weeks. 

Post-service private medical records from Family Medical Group reflect notations of back pain in September 1983.  In August 1988, right supra patellar bursitis and right possible meniscus tear were noted.  In April 1998, the Veteran reported problems with his knees, indicating that his knees bent backward when he was hit by a car.  In November 2007, the Veteran gave a surgical history of right knee arthroscopy.  In a December 2007 private medical record from Mell & Jones Orthopedics, a follow up on his right knee was noted.  Specifically, it was noted that he had some effusion in the knee and crepitation with motion. 

In support of his claims, the Veteran has also submitted a November 2009 statement from a former fellow service member, who recalled that the Veteran complained of back and knee problems in service and that he has had shoulder and ankle problems ever since boot camp.  His wife also submitted a statement in November 2009 indicating that she had known the Veteran since August 1977 and that he has had problems with his knees, shoulder, ankles, and back related to injuries he sustained while in service. 

In light of the Veteran's assertions that he has experienced shoulder, knee, ankle, and low back pain continuously since service, an observation that he is competent to make, the Board finds that a VA examination is necessary for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current disabilities pertaining to his bilateral knees, bilateral shoulders, bilateral ankles, and low back.  Then, the examiner should provide opinions as to whether it is at least as likely as not that any of these diagnosed disabilities began in, or were caused or aggravated by, his service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


